Citation Nr: 1744937	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  11-14 965A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a dental disorder, claimed as loss of tooth number 8.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from June 1975 to June 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript of this hearing is of record.

In July 2014, the Board remanded the case for further development to include a competent medical examination.  Such an examination was accomplished in January 2017, with a supplemental opinion/addendum in February 2017.  All other development directed by the Board's remand appears to have been substantially accomplished.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has now been returned to the Board for additional appellate consideration.


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a dental disorder for which VA compensation may be paid; or that he experienced in-service dental trauma to include medical malpractice.


CONCLUSION OF LAW

The criteria for a grant of service connection for a dental disorder for compensation purposes, to include loss of tooth number 8, are not met.  38 U.S.C.A. §§ 1712, 5107 (West 2014); 38 C.F.R. §§ 3.306, 3.381, 4.150, 17.161 (2016); VAOGCPREC 5-97; Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In this case, the Veteran has been provided with notification that informed him of the evidence needed to substantiate his claim, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Further, the record does not reflect he has identified the existence of evidence pertinent to this case that has not been obtained or requested.  A VA examination dated in January 2017, with a February 2017 addendum, that, as discussed in greater detail below, was obtained.  The Board finds that the VA examination is adequate for resolution of this case.  The Board also takes note of the fact that during the July 2012 hearing, the undersigned VLJ noted the nature of the appellate claim, and asked questions to clarify the Veteran's contentions.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  It does not appear the Veteran has identified any current deficiency regarding the notification and assistance he has been provided in this case, or in the conduct of his July 2012 hearing.  Accordingly, the Board need not search for, or address, any such argument.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); see also Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  The Board will therefore proceed to the merits of the appeal.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The Veteran essentially contends, to include at his July 2012 hearing, that he has current dental problems, to include tooth number 8, as a result of in-service medical treatment.  He maintains that a metal plate was incorrectly placed in his tooth, and that this constitutes medical malpractice.

The Board notes that the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2013); VAOGCPREC 5-97.  Further, the Federal Circuit defined "service trauma" as "an injury or wound produced by an external force during the service member's performance of military duties."  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  The definition excluded "the intended result of proper medical treatment."  Id.  However, in Nielson, the Federal Circuit specifically noted, "We do not, however, suggest that an unintended result of medical treatment due to military negligence or malpractice could not be a 'service trauma'..." Id.   

The Board reiterates, however, that as detailed above only certain dental conditions are entitled to VA compensation benefits.  As such, the Board finds that competent medical evidence is required to determine if the Veteran has such condition, and, if so, whether it is due to in-service dental trauma to include medical malpractice.  
Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. 
§ 3.159(a)(1).

As noted in the Introduction, the Veteran underwent a VA examination in conjunction with this case in January 2017.  VA examiners are presumed qualified to render competent medical opinion(s), and the Veteran has not challenged the qualifications of the VA examiner in this case.  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  Here, the VA examiner indicated the Veteran did not have a dental disability for which VA compensation may be paid.  Specifically, the examiner reported the Veteran did not have any of the following dental or oral conditions: mandible, including anatomical loss or bony injury (not due to edentulous atrophy or periodontal disease); maxilla, including anatomical loss or bony injury (not due to edentulous atrophy or periodontal disease); teeth, including anatomical loss or bony injury leading to loss of any teeth (other than that due to the loss of the alveolar process as a result of periodontal disease); mouth, lips, tongue and disfiguring scars (anatomical loss or injury); osteomyelitis/osteoradionecrosis/bisphosphonate-related osteonecrosis of the jaw; or tumors or neoplasms.  As such, it does not appear he has a dental disability which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  Without such a condition, the claim must be denied.

The Board further finds that even if the Veteran did have a dental condition for which compensation may be paid, the claim would still be denied.  See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative.).

The Board acknowledges that the record indicates the Veteran did have some type of dental treatment during his active service.  For example, no impairment was noted on the teeth on the May 1975 enlistment examination, but a June 1979 record indicates there were cavities or some other impairment of teeth number 2, 14, and 18.  Moreover, the Veteran is competent, as a lay person, to describe having work done on his teeth during his active service.  However, it does not appear from his service treatment records that work on tooth number 8 was explicitly noted; and that is the tooth that has been the focus of the Veteran's claim including his hearing testimony.  In fact, dental records dated in June 1978 note he had no missing teeth.  No dental complaints were noted at an October 1980 VA examination.  Further, the Veteran himself testified that he did not undergo any dental treatment until many years after his separation from service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  Thus, competent medical evidence would be required to determine whether any current dental condition was due to in-service dental treatment.  

In this case, the Board notes that the only missing tooth noted on the January 2017 VA examination was the root tip of tooth number 9.  Stated another way, there is no indication the Veteran is missing tooth number 8 as he has contended.  However, even if the Veteran was simply incorrect in identifying the missing tooth, the examiner opined in the February 2017 addendum that the missing tooth was less likely as not due to in-service trauma or dental malpractice.  The Board notes that the VA examiner was familiar with the Veteran's medical history, the addendum opinion was not expressed in speculative or equivocal language, and was supported by stated rationale to include record did not indicate that this tooth was treated in the service.  The opinion is also consistent with other objective evidence of record.  Moreover, no competent medical opinion is of record which explicitly refutes the VA examiner's findings on this matter.  Thus, the Board finds that the VA examination and opinions, to include the February 2017 addendum, is adequate, persuasive, and entitled to significant probative value in the instant case.

For these reasons, the Board concludes the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a dental disorder for which VA compensation may be paid; or that he experienced in-service dental trauma to include medical malpractice.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal must be denied.
ORDER

Entitlement to service connection for a dental disorder, claimed as loss of tooth number 8 is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


